UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Annual Report to Shareholders Deutsche Large Cap Value Fund (formerly DWS Large Cap Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Information About Your Fund's Expenses 41 Tax Information 42 Advisory Agreement Board Considerations and Fee Evaluation 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Process We employ a "relative value process" that seeks to identify securities that have strong fundamentals but are at the lower end of their valuation range. Current valuations are compared with historical valuations to make these determinations. Deutsche Large Cap Value Fund returned 12.90% during the 12-month period ended November 30, 2014. The fund’s benchmark, the Russell 1000®Value Index, returned 15.62%. During the period, following a difficult first quarter of 2014 beset by bad weather, the United States managed steady but slow GDP growth, Europe’s economic performance was flat to slightly positive and China’s GDP pulled back significantly. In the United States, we saw significant employment gains, albeit with modest wage growth, increased consumer confidence and higher retail spending. In this environment, companies with steady growth outperformed the market. Within the broader indices, growth stocks, as represented by the Russell 1000® Growth Index, outperformed value stocks, as represented by the Russell 1000 Value Index. In the case of the Russell 1000 Value Index, U.S. companies more tied to domestic growth tended to outperform multinational firms, where revenues from overseas have come under pressure. Overall, value stocks that outperformed during the period displayed steady revenue growth, coupled with operating leverage and favorable capital deployment strategies such as share buybacks and increased dividend payouts. Performance Attribution As of September 29, 2014, a new portfolio team led by Deepak Khanna assumed day-to-day management of Deutsche Large Cap Value Fund. Though the fund’s principal investment objective of long-term capital appreciation remains the same, its investment process has changed. Through our day-to-day management of the fund, we seek to achieve superior long-term risk-adjusted returns by exploiting market inefficiencies through a bottom-up, relative value, research-driven approach. The team employs a relative value process that seeks to identify quality companies. We also analyze business models and financial metric inflection points, including company-specific catalysts leading to underappreciated or unrecognized earnings power. In addition, we integrate risk management into the stock selection and portfolio construction processes. We tend to favor companies with positive longer-term trends that are increasing market share and are improving return on capital with revenue acceleration or margin expansion opportunities. We also look for companies that are creating operating efficiencies based on productivity rather than cost-cutting. Typically, the fund will be invested in 60 to 80 holdings, drawing on an analysis of economic outlooks for various sectors and industries. Over the past 12 months, the fund’s positions in financials and energy represented the largest detractors from performance. Within financials, an underweight to REITs, which represent nearly 25% of the index’s financial weighting, hurt performance. A lack of holdings in Morgan Stanley, which has strongly benefited from an increase in trading volume and merger & acquisition activity, also led to underperformance within the financial sector. Lastly, 10-year Treasury note yields below 2.5% led to a decline in net interest margins for financial institutions and undercut returns for the sector. Within energy, the fund’s positioning in several exploration and production companies, including Pioneer Natural Resources Co., detracted from performance. The recent slide in crude oil prices has hurt exploration and production firms more than integrated energy companies (whose performance is not as closely tied to oil prices.) Lastly, the fund’s overall cash position, which averaged 3% of portfolio assets over the 12-month period, was subtractive in a rising market. (The new portfolio team has been reducing the fund’s cash position since assuming management of the fund in late September 2014.) "We tend to favor companies with positive longer-term trends that are increasing market share and are improving return on capital with revenue acceleration or margin expansion opportunities." The largest contributions to the fund’s 12-month returns came from holdings in the health care sector, where the performance of pharmaceutical companies was strong. In particular, Mallinckrodt PLC outperformed based on the market’s favorable reaction to the firm’s acquisition of Questcor Pharmaceuticals, Inc. and strong revenues from Mallinckrodt’s existing product line. In addition, the fund’s holdings in Allergan, Inc. added to performance, as Allergan was acquired by Actavis PLC during the period. Within information technology, the fund’s holdings in Apple, Inc. added to returns, as investors have expressed optimism regarding Apple’s upcoming product line, and the market rewarded the company’s payment of special dividends to its shareholders. Outlook and Positioning In terms of market returns, we expect 2015 to be very similar to 2014. We think that the United States is in the most favorable position for continued growth compared with the rest of the world. Given the current global economic situation, as managers we feel it is increasingly important to focus on countries that will benefit the most from domestic demand, and the United States should continue to be the best example of this. In addition, as OPEC countries continue to drive down the price of oil in an effort to squeeze U.S. energy producers, lower oil prices should provide a significant benefit to U.S. consumers. Thus, companies highly connected to consumer spending should perform well over the coming months. The U.S. consumer should also continue to benefit from favorable employment trends. Additionally, technology spending should see an uptick based in part on the continued adoption of cloud computing by corporations. The fund is currently positioned with overweights in health care, based on continued benefits to the health care industry from the Affordable Care Act; in technology, due to the aforementioned growth in cloud computing; and in consumer discretionary, based on lower oil prices and a more favorable picture for U.S. employment. Ten Largest Equity Holdings at November 30, 2014 (22.2% of Net Assets) 1. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 3.1% 2. Citigroup, Inc. Diversified financial services holding company 2.8% 3. Cisco Systems, Inc. Developer of computer network products 2.4% 4. Bank of America Corp. Provider of commercial banking services 2.4% 5. Actavis PLC Manufactures specialty pharmaceuticals 2.2% 6. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 2.0% 7. The Goldman Sachs Group, Inc. Global investment banking and securities firm 1.9% 8. Starz An integrated global media and entertainment company 1.8% 9. DaVita HealthCare Partners, Inc. Providers of dialysis services 1.8% 10. WellPoint, Inc. Provider of health benefits 1.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Manager Effective September 29, 2014, the fund's portfolio manager is as follows: Deepak Khanna, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2014. — Head of Large Cap Value Equities. — Previous experience includes over 18 years of investment experience. Prior to joining Deutsche Bank, he most recently was the lead portfolio manager of the value equity and large cap value strategies at Lord Abbett & Co. He re-joined Lord Abbett & Co. in 2007 and was named Partner in 2011; from 2000 to 2005 he was a research analyst for the small cap growth and large cap growth equity strategies. His prior experience includes: Managing Director at Jennison Associates LLC; Equity Research Analyst at Mitchell Hutchins Asset Management; Equity Research Analyst at Bear Stearns; and Equity Research Analyst at Paine Webber. — BS, Delhi University; MBA, Baruch College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. The Russell 1000 Growth Index tracks the performance of those Russell 1000 Index stocks with higher price-to-book ratios and higher forecasted growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Gross domestic product (GDP) is the value of all goods and services produced by a country’s economy. Real estate investment trusts (REITs) own and often operate income-producing commercial real estate, including office and apartment buildings, hospitals, shopping centers, hotels, storage facilities and other commercial properties. OPEC (Organization of Petroleum Exporting Countries) is a cartel that aims to manage global oil production, in an effort to maintain oil prices on the world market at levels beneficial to its members. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. Performance Summary November 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.90% 11.98% 6.67% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.41% 10.66% 6.04% Russell 1000® Value Index† 15.62% 15.69% 7.59% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.09% 11.12% 5.81% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 9.09% 10.99% 5.81% Russell 1000® Value Index† 15.62% 15.69% 7.59% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 12.12% 11.21% 5.91% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 12.12% 11.21% 5.91% Russell 1000® Value Index† 15.62% 15.69% 7.59% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 12.55% 11.67% 6.39% Russell 1000® Value Index† 15.62% 15.69% 7.59% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 11/30/14 No Sales Charges 13.27% 12.35% 6.93% Russell 1000® Value Index† 15.62% 15.69% 7.30% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 13.24% 12.35% 7.07% Russell 1000® Value Index† 15.62% 15.69% 7.59% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 0.99%, 1.78%, 1.70%, 1.31%, 0.67% and 0.69% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of Deutsche Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through November 30, 2014, which is based on the performance period of the life of Class S. † The Russell 1000 Value Index is an unmanaged index that consists of those stocks in the Russell 1000® Index with less-than-average growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 11/30/14 $ 11/30/13 $ Distribution Information as of 11/30/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of November 30, 2014 Shares Value ($) Common Stocks 99.5% Consumer Discretionary 11.5% Hotels, Restaurants & Leisure 3.5% Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Media 6.3% Comcast Corp. "A" Starz "A"* Time Warner Cable, Inc. Specialty Retail 1.7% Best Buy Co., Inc. Consumer Staples 5.5% Beverages 2.2% Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 1.3% CVS Health Corp. Diplomat Pharmacy, Inc.* Household Products 1.1% Colgate-Palmolive Co. Tobacco 0.9% Altria Group, Inc. Energy 12.5% Energy Equipment & Services 0.6% Oil States International, Inc.* Oil, Gas & Consumable Fuels 11.9% Apache Corp. Cimarex Energy Co. Devon Energy Corp. EOG Resources, Inc. EQT Corp. Marathon Oil Corp. Pioneer Natural Resources Co. Range Resources Corp. SM Energy Co. Valero Energy Corp. Financials 20.3% Banks 10.6% Bank of America Corp. CIT Group, Inc. Citigroup, Inc. East West Bancorp., Inc. JPMorgan Chase & Co. SVB Financial Group* Capital Markets 3.3% Charles Schwab Corp. The Goldman Sachs Group, Inc. Consumer Finance 2.9% Capital One Financial Corp. Discover Financial Services Insurance 2.5% Allstate Corp. Hartford Financial Services Group, Inc. Real Estate Management & Development 1.0% Realogy Holdings Corp.* Health Care 22.7% Biotechnology 6.9% Aegerion Pharmaceuticals, Inc.* (a) Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Medivation, Inc.* Puma Biotechnology, Inc.* (a) Sarepta Therapeutics, Inc.* (a) Health Care Equipment & Supplies 1.9% Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services 8.2% Cardinal Health, Inc. Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* McKesson Corp. Omnicare, Inc. Universal Health Services, Inc. "B" WellPoint, Inc. Life Sciences Tools & Services 1.8% Thermo Fisher Scientific, Inc. Pharmaceuticals 3.9% Actavis PLC* Mallinckrodt PLC* Industrials 7.8% Aerospace & Defense 2.6% Northrop Grumman Corp. Raytheon Co. Building Products 0.3% USG Corp.* Road & Rail 2.7% CSX Corp. Kansas City Southern Trading Companies & Distributors 2.2% W.W. Grainger, Inc. (a) WESCO International, Inc.* (a) Information Technology 14.2% Communications Equipment 2.4% Cisco Systems, Inc. IT Services 3.0% Alliance Data Systems Corp.* Vantiv, Inc. "A"* Semiconductors & Semiconductor Equipment 0.6% Intel Corp. Software 1.2% Microsoft Corp. Technology Hardware, Storage & Peripherals 7.0% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Materials 2.7% Chemicals Dow Chemical Co. LyondellBasell Industries NV "A" PPG Industries, Inc. Utilities 2.3% Electric Utilities 0.8% NextEra Energy, Inc. Multi-Utilities 1.5% Sempra Energy Total Common Stocks (Cost $1,424,847,517) Securities Lending Collateral 1.9% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $29,261,984) Cash Equivalents 0.5% Central Cash Management Fund, 0.06% (b) (Cost $7,336,941) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,461,446,442)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,463,449,950. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $134,949,242. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $184,065,309 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $49,116,067. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at November 30, 2014 amounted to $28,082,412, which is 1.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
